 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                         UNITED STATES DISTRICT COURT
13                              DISTRICT OF NEVADA
14   JAMES E. HERMANSON,               )
                                       )
15             Petitioner,             )
                                       )             3:17-cv-00721-HDM-VPC
16        v.                           )
                                       )
17   ISIDRO BACA, et al.,              )             ORDER
                                       )
18             Respondents.            )
                                       )
19   _________________________________ )
20        Respondents’ second unopposed motion for enlargement of time (ECF
21   No. 25) is GRANTED.   Respondents shall have to and including December
22   6, 2018, within which to file a response to the petitioner’s second
23   amended petition for writ of habeas corpus.
24        IT IS SO ORDERED.
25
          DATED: This 24th day of October, 2018.
26
                                     _________________________________
27                                   HOWARD D. MCKIBBEN
                                     UNITED STATES DISTRICT JUDGE
28
